ad investment fund llc community media inc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent ad global fund llc warsaw television cable corp a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date in anticipation of ps’ affirmative defenses to accuracy- related penalties eg reasonable_cause and good_faith r verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner moves to compel production of letters expressing attorneys’ opinions as to whether it was more_likely_than_not that antici- pated tax benefits from transactions in question would be upheld and to sanction ps for noncompliance with any order directing production ps object on grounds that the let- ters are privileged attorney-client communications r argues that ps impliedly waived any privilege by putting into issue the llcs’ beliefs and state of mind ps deny that the llcs relied on the letters held by putting the llcs’ legal knowl- edge and understanding into contention in order to establish good-faith and state-of-mind defenses ps forfeit the llcs’ privilege protecting attorney-client communications relevant to the content and the formation of their legal knowledge understanding and beliefs an order directing production will be issued held further if ps fail to comply with the order directing production the court will consider the sanction of preventing ps in support of affirmative defenses from intro- ducing evidence of the llcs’ reasonable beliefs and state of mind elliot silverman howard kleinhendler and orrin eliot tilevitz for petitioners veronica l trevino kathryn f patterson jarrod r jen- kins and elaine harris for respondent opinion halpern judge in each of these consolidated cases respondent has moved motions for us to compel petitioner to produce documents and to sanction petitioner if it fails to comply with any resulting order to produce the documents petitioners object objection we will grant the motions insofar as they ask us to compel production of documents and we will set them for hearing insofar as they ask us to sanction petitioners for failure to comply with our order except as otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect for background these consolidated cases are partnership-level actions involving what respondent describes as a son-of-boss tax_shelter on that basis respondent has adjusted partnership a son-of-boss tax_shelter is a variant of the bond and options sales continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie united_states tax_court reports items of the two partnership sec_2 and determined that sec_6662 accuracy-related_penalties should apply to any resulting underpayments of tax in connection with his penalty deter- minations respondent alleges that his adjustments of part- nership items are attributable to a tax_shelter he also alleges that the underpayments of tax resulting from his adjustments of partnership items are attributable to a substantial_understatement_of_income_tax a gross valu- ation misstatement or negligence or disregard of rules and regulations the partnerships’ tax years in question are both calendar_year petitioners have assigned error to respondent’s adjustments and to his penalty determinations respondent seeks to compel the production of six opinion_letters opinions from the law firm of brown wood llp respondent represents and petitioners do not contradict that the opinions express brown wood’s opinion as to whether on the basis of representations made to it it was more_likely_than_not that the anticipated tax benefits from the transactions in question would be upheld for federal_income_tax purposes petitioners argue that they need not produce the opinions since each is a privileged communica- tion between attorney and client that need not be disclosed respondent appears to accept that the opinions constitute attorney-client communications but argues that under the common_law doctrine_of implied waiver the attorney-client_privilege is waived when the client places otherwise privi- leged matters in controversy respondent argues that peti- tioners placed the opinions into controversy by relying on affirmative defenses to the penalties that turn on the part- nerships’ beliefs or state of mind it is true that in defense to respondent’s determinations of an accuracy-related_penalty based on a substantial under- statement of income_tax see sec_6662 petitioners aver strategy boss tax_shelter the purpose of all son-of-boss tax_shelters is to create ‘artificial tax losses designed to offset income from other trans- actions ’ ltd v commissioner tcmemo_2013_49 at quoting 655_f3d_1060 9th cir aff ’g t c memo apparently the two llcs ad investment fund llc adi and ad global fund llc adg have elected to be taxed as partner- ships see sec_301_7701-3 proced admin regs consistent with the parties’ usage we will refer to the entities as partnerships verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner there is or was substantial_authority for the partnership’s and its partners’ tax treatment of any items resulting in an underpayment_of_tax and the partnership and its partners reasonably believed that their tax treatment of such items was more_likely_than_not the proper tax treatment see sec_6662 in defense to respondent’s determination of accuracy-related_penalties generally petitioners aver any underpayment_of_tax was due to reasonable_cause and with respect to which the partnership and its partners acted in good_faith see sec_6664 petitioners deny however that their averments bring professional advice ie the opin- ions into question with respect to petitioners’ first defense to respondent’s determination of an accuracy-related_penalty based on a substantial_understatement_of_income_tax the key point appears to be whether each partnership acting through its principals or its agents reasonably believed belief require- ment that its tax treatment of partnership items was more_likely_than_not the proper tax treatment the belief require- ment is found in sec_6662 and elaborated upon in sec_1_6662-4 income_tax regs sec_1_6662-4 income_tax regs provides that the belief requirement is satisfied if t he taxpayer reasonably believed at the time the return was filed that the tax treat- ment of that item was more_likely_than_not the proper treat- ment the regulations provide that a taxpayer may satisfy the belief requirement by either of two methods they pro- vide that the requirement is satisfied if either a first method the taxpayer analyzes the pertinent facts and authorities in the manner described in paragraph d ii of this section and in reliance upon that analysis reasonably concludes in good_faith that there is a greater than 50-percent likelihood that the tax treatment of the item will be upheld if challenged by the internal rev- enue service or b second method the taxpayer reasonably relies in good_faith on the opinion of a professional tax advisor if the opinion is based on the tax advisor’s analysis of the pertinent facts and authorities in the manner described in paragraph d ii of this section and unambig- uously states that the tax advisor concludes that there is a greater than as acknowledged by the parties during a conference call with the court to clarify the point we are concerned here only with partnership-level de- fenses to the penalty cf sec_301_6221-1 and d proced admin regs but see sec_1_6662-4 income_tax regs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie united_states tax_court reports 50-percent likelihood that the tax treatment of the item will be upheld if challenged by the internal_revenue_service sec_1_6662-4 income_tax regs respondent concedes that petitioners’ averments raise only the first method self-determination and not the second method reliance on professional advice to show that the partnerships satisfy the belief requirement nevertheless respondent argues petitioners have placed the opinions into controversy by relying on a reasonable_cause good-faith defense and by putting the partnerships’ beliefs into issue respondent states under the first method those tax opinions remain relevant to the subjective inquiries into reasonableness and good_faith he adds putting reasonable belief in issue places the partnership ’s and specifically james haber’s state of mind at issue he explains mr haber ‘de facto manager of the partnership vehicle s ’ received the subject tax opinions before taking the ques- tioned positions and presumably before making his alleged self-determination of authorities the opinions are relevant respondent argues because if they contradict mr haber’s claimed self-determination they may show that his self- determination was not reasonable and if consistent with his self-determination they may show that he made no self- determination respondent also argues the subject tax opinions are also relevant to the good_faith element of the penalty defense s the facts contained in the subject tax opin- ions necessarily reflect communications made by mr haber on behalf of adg or adi and the adg or adi partners for the purpose of securing tax_advice evidence that mr haber solicited advice on the basis of facts that were incomplete or altogether false compared to the facts about the option partnership strategy adduced at trial would indicate that he knew that the tax benefits claimed were not proper this would show bad faith petitioners respond t he petitions do not assert any advice-of-counsel defense nor do they mention or even allude to any advice from their attorneys the petitions do allege that the partnerships and their partners reasonably believed the positions on the partnerships’ tax returns to be correct but such a defense need not rely on professional advice they argue a generalized ‘good faith’ defense not specifically relying on the advice of counsel is not a waiver of the attorney-client_privilege pritchard v verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner cnty of erie in re county of erie 546_f3d_222 2d cir in re grand jury f 3d pincite 2d cir 887_f2d_267 d c cir in response to respondent’s arguments that the opinions are relevant to factual questions presented by the partnerships’ belief reasonable_cause and good-faith defenses petitioners respond t he mere fact that attorney- client communications would be ‘relevant’ is not a sufficient basis to waive the privilege 32_f3d_851 3d cir respondent relies principally on 119_tc_27 in which the taxpayer asserted reliance on qualified experts as an affirmative defense to respondent’s fraud_penalty allegations inter- preting that reference to qualified experts to include legal counsel id pincite we undertook the approach of deter- mining whether there was an implied waiver as outlined in 68_frd_574 e d wash we considered whether assertion of the privilege was a result of some affirmative act such as filing suit by the asserting party through this affirmative act the asserting party put the protected information at issue by making it relevant to the case and application of the privilege would have denied the opposing party access to information vital to his defense johnston v commissioner t c pincite we held that all three elements of the hearn test for implied waiver had been satisfied id pincite respondent argues that he has established that the three elements of the hearn test are satisfied in these cases he adds that the hearn test has been endorsed by the court_of_appeals for the d c circuit see 794_f2d_727 d c cir petitioners respond that although adopted by this court in johnston the hearn approach has been explicitly rejected by the u s court_of_appeals for the second circuit in 546_f3d_222 2d cir petitioners contend that in pritchard the court_of_appeals held that to impliedly waive the attorney-client_privilege a party must rely on privileged advice from his counsel to make his claim or defense id the court_of_appeals for the second circuit is the presumptive venue for appeal of these cases see sec_7482 for that reason verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie united_states tax_court reports petitioners add that under the rule_of 54_tc_742 aff ’d 445_f2d_985 10th cir pritchard governs in these cases i golsen doctrine discussion sec_7453 provides in pertinent part that tax_court proceedings are conducted in accordance with the rules of evidence applicable to trials without a jury in the u s dis- trict court for the district of columbia the federal rules of evidence apply to proceedings before the u s district_court for the district of columbia see fed r evid the federal rules of evidence incorporate the common_law rules of privilege see fed r evid c under the rule_of golsen v commissioner t c pincite this court will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals because the facts in front of us are materially distinguishable from those of pritchard we need not consider whether under the golsen_rule we should follow the court_of_appeals for the second circuit’s opinion in that case ii claim of privilege a introduction as construed under federal common_law the attorney- client privilege exists ‘to encourage full and frank commu- nication between attorneys and their clients and thereby pro- mote broader public interests in the observance of law and administration of justice ’ johnston v commissioner t c pincite quoting 449_us_383 nevertheless it is well established doctrine that in certain circumstances a party’s assertion of factual claims can out of considerations of fairness to the party’s adversary result in the involuntary forfeiture of privileges for matters pertinent to the claims asserted in some circumstances courts have ruled that it would be unfair for a party asserting contentions to an adjudicating authority to then rely on its privileges to deprive its adversary of access to material that might disprove or undermine the party’s contentions in re grand jury proceedings 350_f3d_299 2d cir verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner see also eg 974_f2d_1156 9th cir where a party raises a claim which in fairness requires disclosure of the protected communication the privilege may be implicitly waived whether fairness requires disclosure has been decided by the courts on a case- by-case basis and depends primarily on the specific context in which the privilege is asserted united_states v doe in re grand jury proceedings 219_f3d_175 2d cir when a person puts into issue his subjective intent in deciding how to comply with the law he may forfeit the privilege afforded attorney-client communications see eg 94_frd_246 d d c most courts considering the matter have concluded that a party waives the protection of the attorney-client_privilege when he voluntarily injects into the suit the ques- tion of his state of mind professor rice in his treatise attorney-client_privilege in the united_states makes a similar point the most common situation in which courts have found waiver is where the client claims that he acted on the ‘good faith’ belief that his conduct was reasonable and legal paul r rice attorney-client_privilege in the united_states sec pincite ed 926_f2d_1285 2d cir involved an appeal from convictions for financial crimes the trial_court had ruled that if the defendant testified regarding his good-faith efforts to comply with the securities laws he would open the door to cross-examination with respect to the basis for his belief regarding the lawfulness of his actions and that such cross-examination would allow inquiry into communications that he had with his attorney discussions ordinarily pro- tected by the attorney-client_privilege id pincite the defendant did not testify on appeal he contended that his testimony would not have disclosed the content or even the existence of any privileged communications or asserted a reli- ance on counsel id for that reason he argued the attorney- client privilege would not be waived by his testimony and therefore the trial_court committed reversible error in denying his motion in limine seeking to protect the privilege id pincite the court_of_appeals disagreed that his testi- mony would not waive the privilege holding that even if his testimony did not advert to protected communications he would implicitly waive the privilege if he asserted a claim verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie united_states tax_court reports that in fairness requires examination of protected commu- nications id the court_of_appeals then found this waiver principle is applicable here for bilzerian’s testimony that he thought his actions were legal would have put his knowledge of the law and the basis for his understanding of what the law required in issue his conversations with counsel regarding the legality of his schemes would have been directly relevant in determining the extent of his knowledge and as a result his intent id the court concluded the trial court’s ruling left defendant free to testify without getting into his state of mind but cor- rectly held that if he asserted his good_faith the jury would be entitled to know the basis of his understanding that his actions were legal id pincite in 17_f3d_1386 11th cir relying on bilzerian the court_of_appeals for the eleventh circuit stated usx could have denied criminal intent without affirmatively asserting that it believed that its change in pension fund policy was legal having gone beyond mere denial affirmatively to assert good_faith usx injected the issue of its knowledge of the law into the case and thereby waived the attorney-client_privilege more recently in pritchard f 3d pincite although finding no implied waiver of the attorney-client_privilege and noting that the petitioners therein did not claim a good-faith or state-of-mind defense the court_of_appeals for the second circuit general- ized t he assertion of a good-faith defense involves an inquiry into state of mind which typically calls forth the possibility of implied waiver of the attorney-client_privilege in 444_fsupp_1195 d d c judge gesell put the rule thus a client waives his attorney privilege when he brings suit or raises an affirma- tive defense that makes his intent and knowledge of the law relevant b belief requirement to satisfy the belief requirement by the first method ie under sec_1_6662-4 income_tax regs peti- tioners must show that the partnerships analyze d the pertinent facts and legal authorities and in reliance upon that analysis reasonably conclude d in good_faith that there was a greater than 50-percent likeli- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner hood that the tax treatment of the item would be upheld if challenged by the internal_revenue_service peti- tioners’ averments that the partnerships satisfied the belief requirement by the first method put into dispute the partner- ships’ knowledge of the pertinent legal authorities peti- tioners’ averments also put into contention the partnerships’ understanding of those legal authorities and their application of the legal authorities ie the law to the facts finally the averments put into contention the basis for the partnerships’ belief that if challenged their tax positions would more_likely_than_not succeed in the courts petitioners have thus placed the partnerships’ legal knowledge understanding and beliefs into contention and those are topics upon which the opinions may bear if petitioners are to rely on the legal knowledge and understanding of someone acting for the part- nerships to establish that the partnerships reasonably and in good_faith believed that their claimed tax treatment of the items in question was more_likely_than_not the proper treat- ment it is only fair that respondent be allowed to inquire into the bases of that person’s knowledge understanding and beliefs including the opinions if considered see eg 17_f3d_1386 bilzerian 926_f2d_1285 444_fsupp_1195 apparently each partnership received the opinions well before its tax returns were due petitioners do not claim that those acting for the partnerships ignored the opinions they claim only that the regulations provide an alternative pursuant to which the partnerships may satisfy the belief requirement by self-determination without relying on profes- sional advice that is true see sec_1_6662-4 income_tax regs it is however beside the point the point is that by placing the partnerships’ legal knowledge and under- standing into issue in an attempt to establish the partner- ships’ reasonable legal beliefs in good_faith arrived at a good-faith and state-of-mind defense petitioners forfeit the partnerships’ privilege protecting attorney-client communica- tions relevant to the content and the formation of their legal knowledge understanding and beliefs e g 17_f3d_1386 bilzerian 926_f2d_1285 546_f3d_222 is not to the contrary the court_of_appeals there stated peti- tioners do not claim a good_faith or state of mind defense they maintain only that their actions were lawful or that verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie united_states tax_court reports any rights violated were not clearly established in view of the litigation circumstances any legal advice rendered by the county attorney’s office is irrelevant to any defense so far raised by petitioners id pincite c reasonable_cause exception sec_6664 provides that the accuracy-related pen- alty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows there was reasonable_cause for and that he acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs pro- vides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most impor- tant factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer as stated petitioners aver any underpayment_of_tax was due to reasonable_cause and with respect to which the part- nership and its partners acted in good_faith petitioners do not in the objection contest respondent’s claim in the motions that the opinions are relevant to the good_faith ele- ment of the penalty defense for the reasons set forth with respect to the belief requirement petitioners have with respect to the sec_6664 reasonable_cause exception forfeited the privilege that would otherwise apply to the opin- ions d conclusion petitioners’ averments in support of their affirmative defenses to respondent’s determination of accuracy-related_penalties put into contention the state of mind of those who acted for the partnerships and the partnerships’ good-faith efforts to comply with the tax law if petitioners persist in those defenses it would be unfair to deprive respondent of knowledge of the contents of the opinions and the oppor- tunity to put those opinions into evidence if petitioners per- sist they sacrifice the privilege to withhold the contents of the opinions verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie ad inv fund llc v commissioner iii conclusion as stated we will grant the motions insofar as they ask us to compel production of documents we will set the motions for hearing insofar as they ask us to sanction petitioners for failure to comply with our order granting the motions with an eye if there is noncompliance toward prohibiting peti- tioners from introducing evidence that the partnerships met the belief requirement by self-determination or that someone acting for the partnerships had a good-faith and honest mis- understanding of law an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a adinv jamie
